Citation Nr: 1002407	
Decision Date: 01/14/10    Archive Date: 01/22/10	

DOCKET NO.  04-31 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability. 

2.  Entitlement to service connection for a left foot 
disability, including as secondary to a right foot 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from January 1968 to 
August 1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) that denied both claims.  Following the Veteran's 
testimony at a Travel Board hearing in September 2005, the 
Board denied the Veteran's claims in February 2007.  The 
Veteran appealed and this resulted in a joint motion for 
remand (JMR) by the Veteran and VA General Counsel which was 
approved by the Clerk of the US Court of Appeals for Veterans 
Claims (Court) in July 2008.  In conformance with the JMR, 
the case must be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


REMAND

The JMR found that VA had failed to satisfy the duty to 
assist requirements of VCAA under 38 U.S.C.A. § 5103A because 
it did not refer the Veteran's claims for a VA examination 
with record review and the production of a medical opinion.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Initially, the Board notes that the 
JMR found no fault with VA's duty to 
notify the Veteran of the evidence 
necessary to substantiate his claim.  
Adequate VCAA notice has previously been 
provided the Veteran and it is clear from 
his written argument and testimony 
provided at a hearing before the 
undersigned that he has actual knowledge 
of the evidence necessary to substantiate 
a claim that he has problems with both 
feet at present which are directly 
attributable to injury or disease in 
service decades earlier.  Accordingly, no 
additional VCAA notice is necessary.  As 
the Veteran will be provided a copy of 
this remand, the Board hereby notifies 
him that the evidence essential to 
substantiate his claim would be objective 
medical or other evidence establishing a 
continuity of symptomatology of either or 
both feet during service and in the years 
following service separation.  The Board 
notes that the Veteran has already 
testified that he never sought any 
medical treatment or evaluation at any 
time prior to records already on file 
commencing in or around 2002.  

2.  The Veteran should be scheduled for a 
VA examination with a doctor qualified to 
evaluate orthopedic and/or neurological 
disability of the feet.  The claims 
folder must be provided to the VA 
physician for review in conjunction with 
the examination.  The VA physician's 
attention is directed to the Board's 
previous February 2007 decision which 
includes an accurate and detailed summary 
of the clinical history on file.  Of 
course, the doctor is requested to 
independently review the file in its 
entirety.  

In addition to conducting a current 
examination with a report of current 
disability, the principal purpose in this 
examination is a request that the VA 
doctor provide an opinion as to whether 
it is more, less, or equally likely that 
disability of either or both feet is 
attributable to injury or disease 
incurred or aggravated in active military 
duty from 1968 to 1970; and specifically, 
a single documented right heel bruise in 
July 1968.  That the Veteran has current 
disability of both feet is certainly well 
documented from 2002 forward.  The 
physician is requested to provide 
clinical opinions regarding both feet, 
and these opinions must include a 
discussion of the clinical history on 
file, and clear reasons and bases in 
support of all opinions provided.  

3.  The RO should initially review the 
report of VA examination for completeness 
and conformity with the development 
requested in this remand, and return the 
opinion to the examining physician for 
correction if necessary.  After 
completing the above development, the RO 
should again address the claims on 
appeal.  If any decision is not to the 
Veteran and representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case 
which includes a discussion of the JMR 
and the development requested in this 
remand.  They must be provided an 
opportunity to respond.    Thereafter, 
the case should be returned to the Board 
after compliance with appellate 
procedures.  The Veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



